UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 APP DYNAMIC EHF,

         Plaintiff,
                 v.                                          Civil Action No. 14-1504 (JEB)

 ERLING ORMAR VIGNISSON,

         Defendant.


                                  MEMORANDUM OPINION

        While this case arises from an otherwise commonplace business relationship gone sour,

the parties are not the typical ones to enter this Courthouse’s doors. On one side stands Plaintiff

App Dynamic ehf, an Icelandic computer-startup company; on the other is Defendant Erling

Ormar Vignisson, a former employee and an Icelandic citizen living in Sweden. Their falling

out has precipitated this suit alleging, inter alia, breach of contract, an invalid U.S. copyright

registration, and fraud on the U.S. Copyright Office. In moving to dismiss, Defendant raises

three different grounds for jettisoning the case: lack of personal jurisdiction, lack of subject-

matter jurisdiction, and failure to state a claim. The Court need look no farther than the first to

grant the Motion.

   I.      Background

        According to the Complaint, which the Court must credit at this stage, App Dynamic was

founded by Pratik Kumar and his wife as an Icelandic computer-software-development company

that produces applications for both Apple and Microsoft operating systems. See Compl., ¶¶ 3, 9.

In 2008, Kumar began to develop his first application, called Remote Jr. See id., ¶¶ 10-11. The



                                                  1
initial version, 1.3, was released in April 2009; Kumar continued to develop the application and

released a second version, 2.0, two months later. Id., ¶¶ 12-13.

       In August of 2009, he hired Vignisson to handle tasks related to Remote Jr., such as

marketing, updating website content, providing customer services, and creating updated graphics

and user-interface elements. Id., ¶ 15. A third version, 2.2, was subsequently released during

Vignisson’s employment on November 10, 2009. Id., ¶ 22. The two men “agreed that Kumar

would exclusively own any work created by Defendant related to Remote Jr.™ in performance

of his duties, along with any rights, such as copyright, to those works.” Id., ¶ 15. Defendant

would receive 20% of the profits as compensation, and this agreement was finalized with a

handshake. Id. Such memorialization, impressively, seems to be the rule in Iceland.

       In April 2010, when Vignisson’s work performance did not meet Kumar’s standards,

Defendant was fired. Id., ¶ 27. Kumar requested that Vignisson deliver the master graphic and

icon files of the app in return for payment through the end of April, and the parties agreed to this

with another good, old-fashioned handshake. Id. Defendant, however, did not turn over the

master files and instead wrote Kumar an email claiming that he Vignisson was a copyright owner

of Remote Jr. and demanding additional compensation. Id., ¶¶ 28-29.

       On June 16, 2011, using these master files, Vignisson registered U.S. Copyright

Registration No. VA1-805-490 entitled “Remote Jr. – iPhone Application Design.” Id., ¶¶ 33-

35, 43. On the registration form, Defendant claimed that he was the copyright owner, did not

limit his claim, listed the date of first publication as the date that version 2.2 was released, and

certified that all statements were correct. Id., ¶¶ 36-38, 42.

       On April 26, 2012, Vignisson next sent Apple a cease-and-desist letter, demanding that it

stop the sales of Remote HD, a later version of the application that Kumar had developed. Id., ¶¶



                                                   2
30-31, 44. He threatened further action against the company if it did not comply and attached his

new U.S. copyright registration. Id., ¶¶ 44-45. In March 2014, Vignisson sued Plaintiff and

Kumar in the District Court of Reykjaness, Iceland, for allegedly infringing Defendant’s new

U.S. copyright over Remote Jr. Id., ¶ 48. The suit was dismissed on December 17, 2014. See

Opp., Exh. J (Verdict of the District of Reykjanes in case no. E330/2014) at 9.

       Plaintiff has responded by filing this action, which alleges the following:

       Count I: Breach of contract relating to the oral agreements wherein Defendant assigned

copyright interests to Kumar. See Compl., ¶ 54.

       Count II: Declaratory judgment that Plaintiff is the copyright owner of the works claimed

in U.S. Copyright Registration No. VA 1-805-490. Id., ¶ 62.

       Count III: Declaratory judgment that such U.S. copyright registration is invalid. Id., ¶¶

65-66, 68.

       Count IV: Declaratory judgment that Defendant committed fraud upon the U.S.

Copyright Office when he knowingly falsified material information on his application, which he

intended the office to rely upon in granting the copyright registration. Id., ¶ 74.

       Vignisson has now filed a Motion to Dismiss. In a rather unorthodox practice, which the

Court does not endorse, he filed three separate Memoranda supporting his Motion, one making

each of the following arguments: (1) the Court lacks subject-matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1); (2) it further lacks personal jurisdiction over Defendant under

Rule 12(b)(2); and (3) Count II of the Complaint does not state a claim upon which relief may be

granted under Rule 12(b)(6).




                                                  3
   II.       Legal Standard

          As the Court addresses only the question of personal jurisdiction, it will articulate just

that standard. Under Rule 12(b)(2), a defendant may move to dismiss a suit if the court lacks

personal jurisdiction over him. Personal jurisdiction determines the court’s “authority over the

parties . . . , so that the court’s decision will bind them.” Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 577 (1999). The plaintiff bears the burden of establishing that such jurisdiction exists.

See FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008). In deciding

whether the plaintiff has shown a factual basis for personal jurisdiction over a defendant, the

court resolves factual discrepancies in favor of the plaintiff. See Crane v. N.Y. Zoological

Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990). When personal jurisdiction is challenged, “the

district court has considerable procedural leeway in choosing a methodology for deciding the

motion.” 5B Charles A. Wright & Arthur R. Miller et al., Federal Practice and Procedure §

1351 (3d ed. 2004). The court may rest on the allegations in the pleadings, collect affidavits and

other evidence, or even hold a hearing. See id.

   III.      Analysis

          In analyzing the present Motion, the Court first sets forth some general principles

regarding personal jurisdiction and then considers the government-contacts exception. After

concluding that it has no jurisdiction under the facts alleged, the Court subsequently addresses

whether jurisdictional discovery is appropriate and ends by examining the consequences of a

finding of no jurisdiction here.

             A. Personal Jurisdiction

          Personal jurisdiction may take the form of general or specific jurisdiction. General

jurisdiction exists where a non-resident defendant maintains sufficiently systematic and



                                                    4
continuous contacts with the forum state, regardless of whether those contacts gave rise to the

claim in the particular suit. See Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S.

408, 414-15 (1984). In this case, Plaintiff makes no allegation (in either the Complaint or its

Opposition) that Vignisson has had any “systematic and continuous contacts” with this forum.

This Court, therefore, cannot exercise general jurisdiction over him.

       This leaves the possibility of specific jurisdiction. “In contrast to general, all-purpose

jurisdiction, specific jurisdiction is confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.” Goodyear Dunlop Tires Operations,

S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011) (internal quotation marks omitted). In other words,

specific jurisdiction exists where a claim arises out of the non-resident defendant’s contacts with

the forum. See Helicopteros, 466 U.S. at 414 n.8; see also United States v. Ferrara, 54 F.3d 825,

828 (D.C. Cir. 1995). “A plaintiff seeking to establish specific jurisdiction over a non-resident

defendant must establish that specific jurisdiction comports with the forum’s long-arm statute

and does not violate due process.” FC Inv. Grp., 529 F.3d at 1094-95 (internal citation omitted).

       It turns out, however, that the Court need not weigh the due-process implications here

because resolution of the jurisdictional question hinges on the District’s long-arm statute. That

statute, which has been given an “‘expansive interpretation’” in the District of Columbia, Helmer

v. Doletskaya, 393 F.3d 201, 205 (D.C. Cir. 2004) (citation omitted), enables a court to exercise

personal jurisdiction over a non-resident defendant where a claim arises from his transacting any

business in the District. See D.C. Code § 13-423(a)(1). Plaintiff argues that Vignisson

“transact[ed] business” here by “intentionally and fraudulently register[ing] a U.S. Copyright . . .

with the U.S. Copyright Office located in the District of Columbia.” Compl., ¶ 6. This, App

Dynamic concludes, subjects him to jurisdiction here.



                                                 5
           B. Government-Contacts Exception

       Defendant does not deny that his copyright registration constitutes a “contact” with the

District of Columbia, but he nonetheless contends that an exception to the transacting-business

prong of the District’s long-arm statute protects him. He cites the so-called “government-

contacts principle,” which provides that entry into the District by non-residents for the sole

purpose of contacting federal governmental agencies cannot serve as a basis for personal

jurisdiction. See Alkanani v. Aegis Def. Srvs. LLC, 976 F. Supp. 2d 13, 25 (D.D.C. 2014);

Freiman v. Lazur, 925 F. Supp. 14, 24 (D.D.C. 1996) (citing Envtl. Research Int’l, Inc. v.

Lockwood Greene Engineers, Inc., 355 A.2d 808 (D.C. 1976)). This exception derives from the

“unique character of the District as the seat of the national government,” and it recognizes that

there is a “correlative need for unfettered access to federal departments and agencies for the

entire national citizenry.” Envtl. Research, 355 A.2d at 813. To rule otherwise “would pose a

threat to free public participation in government” and “would threaten to convert the District of

Columbia into a national judicial forum.” Id.

       Plaintiff rejoins that the government-contacts exception does not apply here because

“fraudulent petitions to the federal government are not protected by the government contacts

exception.” Opp. at 16. Although such an “exception to the exception” does exist, it is

considerably narrower than App Dynamic believes. In fact, in its most recent articulation by the

D.C. Court of Appeals, the fraud exception is limited to those petitions that use “the government

as an instrumentality of fraud, and thereby cause[] unwarranted government action against

another . . . .” Companhia Brasileira Carbureto De Calcio v. Applied Indus. Materials Corp., 35

A.3d 1127, 1134 (D.C. 2012) (Companhia II) (internal citations omitted). The background to

this D.C.C.A. opinion may prove useful at this point.



                                                 6
        Companhia originated as a federal action brought here by Brazilian corporations against

American corporations based outside of the District of Columbia. See Companhia Brasileira

Carbureto De Calcio v. Applied Indus. Materials Corp., 640 F. 3d 369, 370 (D.C. Cir. 2011)

(Companhia I). The Brazilian plaintiffs alleged that the American defendants had submitted

fraudulent petitions to the U.S. International Trade Commission, located here in Washington,

which had led to the ITC’s imposing duties on the Brazilian plaintiffs’ products. Id. The district

court dismissed the plaintiffs’ suit for lack of personal jurisdiction under the government-

contacts exception. Id.

        On appeal, the D.C. Circuit acknowledged that the “scope of the government contacts

exception is unsettled [ ] under the D.C. Court of Appeals’ precedent.” Id. at 371-72. The

Circuit also noted that since the D.C.C.A. “is of course the controlling authority for interpretation

of D.C. law, and that court promulgated the government contacts exception,” it was “appropriate

to certify to the D.C.C.A.” the following question:

               Under District of Columbia law, does a petition sent to a federal
               government agency in the District provide a basis for establishing
               personal jurisdiction over the petitioner when the plaintiff has
               alleged that the petition fraudulently induced unwarranted
               government action against the plaintiff?

Id. at 371.

        The D.C.C.A. answered the certified question in the affirmative. The exception it set

forth is a narrow one: a non-resident “who uses the government as an instrumentality of fraud,

and thereby causes unwarranted government action against another, forfeits the protection of the

government contacts exception.” Companhia II, 35 A.3d at 1134 (emphasis added). Put another

way, those who enter the District “to fraudulently induce unwarranted government action against

others, and succeed in doing so,” will not “be able to avoid defending their actions in this



                                                 7
jurisdiction by cloaking themselves in the government contacts doctrine.” Id. at 1133. It is

noteworthy, for our purposes, that the D.C.C.A. emphasized the provoking of government action

against another; it did not premise jurisdiction on the mere filing of a fraudulent petition.

       Reading the fraud exception in this circumscribed manner is in keeping with that court’s

reasoning. In laying the foundation of the doctrine, it noted the “legitimate concern that

recognizing a fraud exception to the government contacts principle could expose the District to

an ‘unrelenting wave’ of litigation . . . largely negat[ing] the government contacts exception.”

Id. at 1134 (citing Nichols, 783 F. Supp. at 243, and Companhia I, 640 F.3d at 373). The court

thus emphasized that “[c]ases in which this fraud exception applies should be rare indeed . . . . It

will not be sufficient to allege that the petitioner presented an unbalanced view of the issue or

even that he made a false statement.” Id. In addition, “[u]nsupported allegations that a

defendant has fraudulently induced unwarranted government action against the plaintiff will not

be sufficient to invoke the fraud exception.” Id. at 1134-35 (citing Nichols, 783 F. Supp. at 243-

44).

       Courts in this district have followed this mandate, holding that the contours of this “very

narrow fraud exception” are “crystal clear” in requiring both using the government as an

instrumentality of fraud and thereby causing “unwarranted government action against another.”

Morgan v. Richmond Sch. of Health and Tech., Inc., 857 F. Supp. 2d 104, 109 (D.D.C. 2012)

(holding fraud exception to government-contacts doctrine inapplicable where no allegations that

government agency committed any actions against plaintiff); see also Shaheen v. Smith, 994 F.

Supp. 2d 77, 86 (D.D.C. 2013) (holding narrow fraud exception inapplicable because

government agency – the SEC – did not take any action against plaintiff as result of defendants’

actions).



                                                  8
       App Dynamic nonetheless maintains that this case fits within the fraud exception because

Vignisson made multiple misrepresentations to the “Copyright Office with the goal of ensuring

that the Copyright Office issued a copyright registration to Defendant in a form that Defendant

could use against Plaintiff.” Opp. at 18. After the Office registered Vignisson’s copyright

application, moreover, he “began to affirmatively wield the copyright in attempts to harm

Plaintiff and Plaintiff’s business relationships.” Id. at 19.

       This is not enough. The fraud exception is limited to petitions to a federal government

agency that fraudulently induce “unwarranted government action against the plaintiff.”

Companhia II, 35 A.3d at 1130, 1134-35 (emphasis added); see also Companhia I, 640 F.3d at

371. The fatal flaw here – despite Defendant’s allegedly unbecoming conduct – is that there is

nothing in the record that suggests that the U.S. Copyright Office took any unwarranted action

against Plaintiff. Had the Office, for example, imposed a duty upon it for the Remote HD app or

forced Apple to stop sales of the app, this might be a different situation. In the instant case,

however, the only actions taken against Plaintiff thus far have been by Defendant; the Copyright

Office has done no more than register the copyright. App Dynamic’s allegation of fraud,

therefore, does not fall within the exception announced in Companhia, and the government-

contacts doctrine applies to bar personal jurisdiction.

           C. Jurisdictional Discovery

       Plaintiff alternatively argues that if the Court is not inclined to find personal jurisdiction,

it should nonetheless permit jurisdictional discovery. See Opp. at 20-21. App Dynamic

generally cites EV-Fadl v. Cent. Bank of Jordan, 75 F.3d 668, 676 (D.C. Cir. 1996), to argue that

“[a] plaintiff faced with a motion to dismiss for lack of personal jurisdiction is entitled to




                                                   9
reasonable discovery, lest the defendant defeat the jurisdiction of a federal court by withholding

information on its contacts with the forum.” Id. at 676.

        “It is well established that the ‘district court has broad discretion in its resolution of

[jurisdictional] discovery problems.’” FC Inv. Grp., 529 F.3d at 1093 (quoting Naartex, 722

F.2d at 788). The standard for permitting jurisdictional discovery is “quite liberal.” Diamond

Chem. Co. v. Atofina Chems., Inc., 268 F. Supp. 2d 1, 15 (D.D.C. 2003). This Circuit has held

that “if a party demonstrates that it can supplement its jurisdictional allegations through

discovery, then jurisdictional discovery is justified.” GTE New Media Srvs. Inc. v. BellSouth

Corp., 199 F.3d 1343, 1351 (D.C. Cir. 2000).

       “Although discovery should be granted freely, it can be denied when the plaintiff has

failed to present facts that could establish jurisdiction.” Acker v. Royal Merchant Bank &

Finance Co., No. 98-392, 1999 WL 1273476, at *5 (D.D.C. Feb. 10, 1999) (citing Caribbean

Broad. Sys., Ltd. v. Cable & Wireless PLC, 148 F.3d 1080, 1089-90 (D.C. Cir. 1998)). “[I]n

order to get jurisdictional discovery a plaintiff must have at least a good faith belief that such

discovery will enable it to show that the court has personal jurisdiction over the defendant.”

Caribbean Broad, 148 F.3d at 1090. “[M]ere conjecture or speculation” that discovery could

lead to personal jurisdiction is insufficient for a court to permit it. See FC Inv. Grp., 529 F.3d at

1094. “Therefore, a plaintiff must include some facts about what additional discovery could

produce.” Shaheen, 994 F. Supp. 2d at 89. “Where there is no showing of how jurisdictional

discovery would help plaintiff discover anything new, ‘it [is] inappropriate to subject

[defendants] to the burden and expense of discovery.’” Atlantigas Corp. v. Nisource, 290 F.

Supp. 2d 34, 53 (D.D.C. 2003) (citing COMSAT Corp. v. Finshipyards S.A.M., 900 F. Supp.

515, 524 n.4 (D.D.C. 1995)).



                                                  10
       In this case, App Dynamic contends it is entitled to discovery because “Defendant has

traveled many times to the U.S.” Opp. at 20-21. Kumar admits, however, that he “do[es] not

know specifically where in the U.S. [Defendant] has been, or what he has done while there.”

Opp., Exh. A (Declaration of Pratik Kumar), ¶ 4. Vignisson responds that this hardly establishes

a good-faith belief that, as a resident of Sweden, he “stealthily has the type of continuous and

systematic” presence in the District necessary for general jurisdiction. See Reply at 10-11 (citing

Alkanani, 976 F. Supp. at 21. Defendant further argues that App Dynamic has no basis to

believe that he had other contacts with the District regarding this intellectual property – beyond

the aforementioned communications with the Copyright Office – such that “Plaintiff’s claims can

be said to arise out of such contacts as required for specific jurisdiction.” Id. (emphasis added).

Additionally, Defendant submitted a second declaration acknowledging studies in Florida and

travel to the U.S. on vacation and for conferences, but denying travel to the District of Columbia

and visits regarding Remote Jr. See Reply, Exh. A (Second Declaration of Erling Vignisson), ¶¶

6-8.

       Vignisson’s position carries the day since App Dynamic has not demonstrated how

discovery would help establish jurisdiction. Plaintiff has not alleged a single potential contact or

pointed to any fact that, if discovered, would “indicate that a court in the District of Columbia

might . . . assert jurisdiction” over Vignisson. Caribbean Broad, 148 F.3d at 1089. Its request to

seek “jurisdictional discovery of other, unalleged contacts between [Defendant] and the District

of Columbia” is “based on mere conjecture or speculation.” NBC-USA Housing, Inc., Twenty-

Six v. Donovan, 741 F. Supp. 2d 55, 61 (D.D.C. 2010) (citing FC Inv. Grp., 529 F.3d at 1093).

Requesting jurisdictional discovery because Plaintiff believes Defendant has traveled to this

country “many times” does not constitute the required “detailed showing of what discovery it



                                                 11
wishes to conduct or what result it thinks such discovery would produce.” United States v.

Philip Morris Inc., 116 F. Supp. 2d 116, 130 n.16 (D.D.C. 2000). Travel “many times” to this

country includes possible travel to not only the District of Columbia, but also to 50 states and

additional territories, spanning almost 4 million square miles.

       Plaintiff rejoins by citing GTE New Media, where the court permitted jurisdictional

discovery even though the record before the court was “plainly inadequate,” and there was

“absolutely no merit to [the plaintiff’s] bold claim” of jurisdiction. 199 F.3d at 1351-52.

Such reliance is misplaced. Although the court permitted discovery despite an “inadequate”

record, the plaintiffs there at least cited what specific information and facts they would target to

establish jurisdiction. Id. at 1349-51. Discovery was also permitted because there existed

confusion regarding the actions of the parent company versus those of its subsidiaries, and

jurisdictional discovery could help analyze which company made what contacts and where. Id.

at 1352.

       Plaintiff here, in contrast, offers no specifics of any facts that could establish jurisdiction.

Cf., e.g., Diamond Chem., 268 F. Supp. 2d at 15-16 (allowing discovery because plaintiffs

pointed to specific activity of companies that would show managerial control, flow of funds, and

knowledge of and participation in conspiracy); Davis v. Grant Park Nursing Home, LP, 639 F.

Supp. 2d 60, 74-75 (D.D.C. 2009) (permitting jurisdictional discovery of specific documents that

would reveal alleged exertion of control between defendant corporations); In re Fort Totten

Metrorail Cases, 756 F. Supp. 2d 132, 138 (D.D.C. 2010) (permitting jurisdictional discovery of

additional information on sales data and defendant’s knowledge about use of its products).

       Although Plaintiff asserts that jurisdictional discovery should be “freely given,” its

request is insufficient and constitutes nothing more than a “speculative fishing expedition.”



                                                  12
Shaheen, 994 F. Supp. 2d at 89. As this Circuit recently held, “To nonetheless allow Plaintiff to

conduct jurisdictional discovery would require this Court to construe this Circuit’s admittedly

liberal jurisdictional discovery standard in such a way as to render it meaningless.” NBC-USA,

741 F. Supp. 2d at 61. This Court thus declines the request.

            D. Consequences

        Although App Dynamic never raised the issue, the Court last addresses the consequences

of its ruling. Assuming arguendo that no personal jurisdiction exists over Vignisson anywhere

in the United States, does that mean that no U.S. court could ever review the validity of a U.S.

Copyright Office registration procured by a fraudulent filing? As it turns out, this is the wrong

question. The authority to invalidate or cancel Defendant’s copyright registration lies with the

Copyright Office itself.

        The Register of Copyrights is vested with the exclusive and comprehensive authority to

set regulations consistent with copyright statutes. See 17 U.S.C. § 701(a) (“All administrative

functions and duties under this title, except as otherwise specified, are the responsibility of the

Register of Copyrights . . . .”); 17 U.S.C. § 702 (“The Register of Copyrights is authorized to

establish regulations not inconsistent with law for the administration of the functions and duties

made the responsibility of the Register under this title.”). Title 37 C.F.R. § 201, et seq. defines

the procedures to cancel a copyright, and nowhere in those regulations is judicial cancellation

discussed. It appears, instead, that cancellations are limited to the Copyright Office alone. See

37 C.F.R. § 201.7(a) (“Cancellation is an action taken by the Copyright Office whereby [] the

registration is eliminated on the ground that the registration is invalid under the applicable law

and regulations . . . .”).

        Caselaw on this issue is scarce, but the Ninth Circuit has also held:



                                                 13
               [T]here is an administrative process for cancellation, albeit ill-
               defined, in the Copyright Office. Referral . . . is therefore
               appropriate for the Register of Copyrights to determine to what
               extent administrative cancellation remedies are available to third
               parties who seek registration cancellation. In sum, this case
               requires the resolution of an issue within the jurisdiction of an
               administrative body exercising statutory and comprehensive
               regulatory authority over a national activity that requires
               expertise and uniformity in administration.

Syntek Seminconductor Co., Ltd. v. Microchip Tech. Inc., 307 F.3d 775, 782 (9th Cir. 2002).

       Additionally, the Third Circuit recently held that the district court had erred in ordering a

cancellation of a copyright registration “because there is no statutory indication whatsoever that

courts have such authority,” and, indeed, “there is substantial indication that courts do not have

such authority.” Brownstein v. Lindsay, 742 F.3d 55, 75 (3d Cir. 2014). The Third Circuit,

however, did emphasize that “[t]his does not mean that courts have no place in the cancellation

process and that aggrieved parties are without recourse to the courts”; although “courts may not

directly cancel copyright registrations, courts have an oversight role in the administrative

functions of the Copyright Office.” Id. at 76. “Thus, aggrieved parties may challenge an

unfavorable decision by the Copyright Office in a cancellation matter by challenging its decision

in court under the APA.” Id.

       The Third Circuit further noted that “[i]t goes without saying that courts are authorized to

police copyright registrations through authorship and infringement claims” because “a

registration does not secure or create a copyright, as a right, or guarantee success on the merits of

a claim . . . .” Id., at 76-77. Additionally, the court made clear, it was

               in no way holding that courts are incapable of invaliding underlying
               copyrights. While the two concepts are undoubtedly related, the
               distinction matters. Holding that federal courts have the authority
               to cancel registrations would essentially be declaring that the
               judicial branch has the authority to order a legislative branch agency
               that is not a party to the litigation to take an affirmative action . . . .

                                                   14
                 Courts have no authority to cancel copyright registrations because
                 that authority resides exclusively with the Copyright Office.

Id. at 77.

          Plaintiff may thus pursue its dispute regarding registration through the Copyright Office.

And, of course, an Icelandic court would presumably have the authority to determine the validity

of App Dynamic’s contract and copyright claims. Plaintiff, therefore, may seek appropriate

relief in the proper fora should it so desire.

    IV.      Conclusion

          For the foregoing reasons, the Court grants Defendant’s Motion to Dismiss for lack of

personal jurisdiction and denies Plaintiff’s request for jurisdictional discovery.



                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge

Date: April 10, 2015




                                                  15